Naming of Issuing Entity Check if Registered Name of Originator1(a) Total Assets in ABS by Originator Total Assets in ABS by Originator Total Assets in ABS by Originator Assets That Were Subject of Demand2(a) Assets That Were Repurchased or Replaced3(a) Assets Pending Repurchase or Replacement (within cure period)4(a) Demand in Dispute5(a) Demand Withdrawn6(a) Demand Rejected7(a) (#) (%) (#) ($)8(a) (%) (#) ($)8(a) (%) (#) ($)8(a) (%) (#) ($)8(a) (%) (#) ($)8(a) (%) (#) ($)8(a) (%) Residential mortgages – Non-Prime MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-WMC1 X WMC Mortgage Corp. 100.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 5 0.52% 0 0 0.00% 0 0 0.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-BC2 X Decision One Mortgage Company, LLC 14 0.25% 0 0 0.00% 0 0 0.00% 0 0 0.00% 2 0.26% 0 0 0.00% 0 0 0.00% FMF Capital LLC 3.26% 0 0 0.00% 0 0 0.00% 0 0 0.00% 26 1.96% 0 0 0.00% 0 0 0.00% Harbourton Mortgage Investment Corporation 75 1.56% 0 0 0.00% 0 0 0.00% 0 0 0.00% 13 0.80% 0 0 0.00% 0 0 0.00% Home Loan Corporation 8.43% 0 0 0.00% 0 0 0.00% 0 0 0.00% 6.77% 0 0 0.00% 0 0 0.00% MILA, Inc. 24.50% 0 0 0.00% 1 0.06% 0 0 0.00% 22.80% 0 0 0.00% 0 0 0.00% MLSG, Inc. 22 0.69% 0 0 0.00% 0 0 0.00% 0 0 0.00% 4 0.42% 0 0 0.00% 0 0 0.00% Mirabella Mortgage Company 2.35% 0 0 0.00% 0 0 0.00% 0 0 0.00% 42 2.92% 0 0 0.00% 0 0 0.00% MortgageIT, Inc. 29.72% 0 0 0.00% 2 0.08% 0 0 0.00% 14.86% 1 0.08% 0 0 0.00% National City Mortgage Co. 2.30% 0 0 0.00% 0 0 0.00% 0 0 0.00% 15 1.62% 0 0 0.00% 0 0 0.00% Right-Away Mortgage, Inc. 80 2.17% 0 0 0.00% 0 0 0.00% 0 0 0.00% 5 0.58% 0 0 0.00% 0 0 0.00% Sherwood Mortgage Group, Inc. 40 0.66% 0 0 0.00% 0 0 0.00% 0 0 0.00% 12 0.61% 0 0 0.00% 0 0 0.00% Sierra Pacific Mortgage Corporation 52 1.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 11 0.80% 0 0 0.00% 0 0 0.00% U.S. Bank Home Mortgage 6 0.10% 0 0 0.00% 0 0 0.00% 0 0 0.00% 1 0.11% 0 0 0.00% 0 0 0.00% Wilmington Finance, Inc. 22.84% 0 0 0.00% 0 0 0.00% 0 0 0.00% 11.35% 0 0 0.00% 0 0 0.00% OWNIT MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-5 X Ownit Mortgage Solutions, Inc. 100.00% 67.07% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 67.07% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-AB3 X Allied Home Mortgage Capital Corporation 6 0.21% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 2 0.15% Altivus Financial 11 0.51% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 3 0.33% Ameritrust Mortgage Company, LLC 16 0.75% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 3 0.23% Cherry Creek Mortgage 10 0.65% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 2 0.27% Choice Capital 31 1.12% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 3 0.30% Columbia Equities, LTD 12 1.15% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 3 0.46% FMF Capital LLC 10.64% 0 0 0.00% 1 0.11% 0 0 0.00% 0 0 0.00% 1 0.08% 94 9.63% First Bank Mortgage 25 1.56% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 1 0.07% 9 1.30% First Greensboro Home Equity, Inc. 38 1.45% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 6 0.62% First Horizon Home Loan Corp. 61 3.20% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 10 0.86% Home Loan Corporation 17 1.10% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 5 0.80% MLSG, Inc. 19 1.13% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 5 0.77% Mandalay Mortgage, Inc. 38 2.60% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 19 2.96% Merchantile Mortgage 39 1.89% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 11 1.24% MortgageIT, Inc. 35 2.00% 0 0 0.00% 1 0.22% 0 0 0.00% 0 0 0.00% 0 0 0.00% 5 0.73% National City Mortgage Co. 6.31% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 1 0.12% 31 4.07% Oak Street Mortgage, LLC 93 3.45% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 13 1.84% Right-Away Mortgage, Inc. 49 3.34% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 25 4.23% Sierra Pacific Mortgage Corporation 1 0.05% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 1 0.12% South Star Funding LLC. 4 0.09% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 1 0.05% Sunset Mortgage Company, LP 10 0.46% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 3 0.33% U.S. Bank Home Mortgage 43 1.23% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 1 0.15% Wilmington National Finance, Inc. 48.18% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 5 0.47% 31.08% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-RM4 X ResMAE Mortgage Corporation 100.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 24 2.74% 0 0 0.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-BC4 X Allied Home Mortgage Capital Corporation 33 0.36% 0 0 0.00% 0 0 0.00% 0 0 0.00% 5 0.10% 0 0 0.00% 0 0 0.00% Altivus Financial 92 1.45% 0 0 0.00% 0 0 0.00% 0 0 0.00% 20 1.01% 0 0 0.00% 0 0 0.00% Ameritrust Mortgage Company, LLC 62 0.87% 0 0 0.00% 0 0 0.00% 0 0 0.00% 21 0.97% 1 0.01% 0 0 0.00% Cherry Creek Mortgage 2.55% 0 0 0.00% 0 0 0.00% 0 0 0.00% 16 0.93% 1 0.07% 0 0 0.00% Choice Capital 35 0.39% 0 0 0.00% 0 0 0.00% 0 0 0.00% 13 0.43% 0 0 0.00% 0 0 0.00% Columbia Equities, LTD 80 1.80% 0 0 0.00% 0 0 0.00% 0 0 0.00% 18 1.75% 1 0.04% 0 0 0.00% FMF Capital LLC 6.76% 0 0 0.00% 0 0 0.00% 0 0 0.00% 5.76% 6 0.16% 0 0 0.00% First Bank Mortgage 5.10% 0 0 0.00% 0 0 0.00% 0 0 0.00% 63 3.24% 2 0.10% 0 0 0.00% First Greensboro Home Equity, Inc. 57 0.88% 0 0 0.00% 0 0 0.00% 0 0 0.00% 17 0.93% 1 0.00% 0 0 0.00% First Horizon Home Loan Corp. 34 0.44% 0 0 0.00% 0 0 0.00% 0 0 0.00% 8 0.30% 0 0 0.00% 0 0 0.00% Franklin First Financial, LTD 13 0.26% 0 0 0.00% 0 0 0.00% 0 0 0.00% 6 0.37% 0 0 0.00% 0 0 0.00% GMFS, LLC 1.41% 0 0 0.00% 0 0 0.00% 0 0 0.00% 38 1.46% 0 0 0.00% 0 0 0.00% Harbourton Mortgage Investment Corporation 89 1.24% 0 0 0.00% 0 0 0.00% 0 0 0.00% 22 0.62% 0 0 0.00% 0 0 0.00% Home Loan Corporation 4.58% 0 0 0.00% 0 0 0.00% 0 0 0.00% 79 3.08% 2 0.07% 0 0 0.00% MILA, Inc. 6 0.06% 0 0 0.00% 0 0 0.00% 0 0 0.00% 3 0.09% 0 0 0.00% 0 0 0.00% MLSG, Inc. 81 1.42% 0 0 0.00% 0 0 0.00% 0 0 0.00% 28 1.57% 0 0 0.00% 0 0 0.00% Mandalay Mortgage, Inc. 7.12% 0 0 0.00% 0 0 0.00% 0 0 0.00% 6.71% 3 0.16% 0 0 0.00% Merchantile Mortgage 45 0.72% 0 0 0.00% 0 0 0.00% 0 0 0.00% 19 0.95% 0 0 0.00% 0 0 0.00% MortgageIT, Inc. 2.30% 0 0 0.00% 0 0 0.00% 0 0 0.00% 20 1.33% 1 0.06% 0 0 0.00% National City Mortgage Co. 9.17% 0 0 0.00% 0 0 0.00% 0 0 0.00% 4.65% 3 0.04% 0 0 0.00% Oak Street Mortgage, LLC 3.42% 0 0 0.00% 0 0 0.00% 0 0 0.00% 81 3.75% 1 0.02% 0 0 0.00% Right-Away Mortgage, Inc. 7.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 51 3.37% 0 0 0.00% 0 0 0.00% Sherwood Mortgage Group, Inc. 7 0.11% 0 0 0.00% 0 0 0.00% 0 0 0.00% 3 0.14% 0 0 0.00% 0 0 0.00% Sierra Pacific Mortgage Corporation 33 0.37% 0 0 0.00% 0 0 0.00% 0 0 0.00% 10 0.33% 0 0 0.00% 0 0 0.00% South Star Funding LLC. 37 0.43% 0 0 0.00% 0 0 0.00% 0 0 0.00% 6 0.19% 0 0 0.00% 0 0 0.00% U.S. Bank Home Mortgage 66 0.83% 0 0 0.00% 0 0 0.00% 0 0 0.00% 13 0.52% 0 0 0.00% 0 0 0.00% Wilmington Finance, Inc. 38.86% 0 0 0.00% 0 0 0.00% 0 0 0.00% 29.17% 5 0.06% 0 0 0.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-RM5 X ResMAE Mortgage Corporation 100.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 1 0.03% 0 0 0.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-BC1 X Altivus Financial 63 1.30% 17 0.87% 0 0 0.00% 0 0 0.00% 17 0.87% 0 0 0.00% 0 0 0.00% Ameritrust Mortgage Company, LLC 37 0.69% 9 0.55% 0 0 0.00% 0 0 0.00% 9 0.55% 0 0 0.00% 0 0 0.00% BayRock Mortgage Corp. 7 0.14% 3 0.24% 0 0 0.00% 0 0 0.00% 3 0.24% 0 0 0.00% 0 0 0.00% Choice Capital 66 1.07% 20 0.88% 0 0 0.00% 0 0 0.00% 20 0.88% 0 0 0.00% 0 0 0.00% Columbia Equities, LTD 46 1.25% 10 0.58% 0 0 0.00% 0 0 0.00% 10 0.58% 0 0 0.00% 0 0 0.00% FMF Capital LLC 13.93% 10.71% 0 0 0.00% 0 0 0.00% 10.62% 7 0.10% 0 0 0.00% First Bank Mortgage 8.45% 97 5.40% 0 0 0.00% 0 0 0.00% 96 5.38% 1 0.02% 0 0 0.00% First Greensboro Home Equity, Inc. 75 1.28% 25 1.32% 1 0.01% 0 0 0.00% 23 1.30% 1 0.02% 0 0 0.00% Harbourton Mortgage Investment Corporation 25 0.40% 8 0.32% 1 0.02% 0 0 0.00% 7 0.30% 0 0 0.00% 0 0 0.00% Home Loan Corporation 1.73% 31 1.31% 0 0 0.00% 0 0 0.00% 31 1.31% 0 0 0.00% 0 0 0.00% Hyland Financial 12 0.25% 6 0.38% 0 0 0.00% 0 0 0.00% 6 0.38% 0 0 0.00% 0 0 0.00% MLSG, Inc. 46 1.33% 19 1.31% 0 0 0.00% 0 0 0.00% 19 1.31% 0 0 0.00% 0 0 0.00% Mandalay Mortgage, Inc. 12.36% 9.02% 0 0 0.00% 0 0 0.00% 8.69% 11 0.32% 0 0 0.00% Merchantile Mortgage 36 0.71% 9 0.62% 0 0 0.00% 0 0 0.00% 8 0.62% 1 0.00% 0 0 0.00% MortgageIT, Inc. 55 1.51% 12 0.93% 0 0 0.00% 0 0 0.00% 12 0.93% 0 0 0.00% 0 0 0.00% National City Mortgage Co. 4.55% 67 3.16% 1 0.01% 0 0 0.00% 66 3.14% 0 0 0.00% 0 0 0.00% Opteum Financial Servicers, LLC 4.59% 53 3.86% 0 0 0.00% 0 0 0.00% 52 3.86% 1 87 0.00% 0 0 0.00% Right-Away Mortgage, Inc. 3.53% 21 1.61% 0 0 0.00% 0 0 0.00% 21 1.61% 0 0 0.00% 0 0 0.00% South Star Funding LLC. 1 0.04% 1 0.11% 0 0 0.00% 0 0 0.00% 1 0.11% 0 0 0.00% 0 0 0.00% Speciality Underwriting & Residential Finance 3.02% 31 2.22% 0 0 0.00% 0 0 0.00% 31 2.22% 0 0 0.00% 0 0 0.00% U.S. Bank Home Mortgage 54 0.88% 18 0.79% 0 0 0.00% 0 0 0.00% 16 0.70% 2 0.10% 0 0 0.00% Wilmington Finance, Inc. 36.78% 28.09% 0 0 0.00% 0 0 0.00% 27.64% 8 0.44% 0 0 0.00% FIRST FRANKLIN MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-FF1 X First Franklin Financial Corporation 100.00% 9.95% 5 0.15% 0 0 0.00% 21.63% 2 0.03% 0 0 0.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-A1 X First National Bank of Arizona 19.80% 0 0 0.00% 0 0 0.00% 0 0 0.00% 3 0.14% 0 0 0.00% 0 0 0.00% FIRST FRANKLIN MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-FF2 X First Franklin Financial Corporation 100.00% 2.51% 58 1.42% 0 0 0.00% 2.48% 2 0.02% 49.90% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-HE1 X Aegis Mortgage Corporation 10.85% 12 0.42% 0 0 0.00% 0 0 0.00% 80 3.36% 1 0.01% 0 0 0.00% CIT Group/Consumer Finance, Inc. 7.13% 3 0.12% 0 0 0.00% 0 0 0.00% 28 0.93% 0 0 0.00% 0 0 0.00% Fieldstone Mortgage Company 29 0.44% 1 0.01% 0 0 0.00% 0 0 0.00% 7 0.28% 0 0 0.00% 0 0 0.00% First NLC Financial Services LLC 42.96% 2.64% 0 0 0.00% 0 0 0.00% 34.73% 1 0.01% 0 0 0.00% First Street 98 2.14% 1 0.01% 0 0 0.00% 0 0 0.00% 26 1.50% 0 0 0.00% 0 0 0.00% Meritage Mortgage Corporation 2.97% 7 0.16% 0 0 0.00% 0 0 0.00% 71 3.21% 0 0 0.00% 0 0 0.00% NovaStar Mortgage, Inc. 2.36% 1 0.00% 0 0 0.00% 0 0 0.00% 29 1.19% 0 0 0.00% 0 0 0.00% People's Choice Home Loans, Inc. 19.57% 28 0.90% 0 0 0.00% 0 0 0.00% 16.01% 1 0.01% 0 0 0.00% ResMAE Mortgage Corporation 1.65% 9 0.21% 0 0 0.00% 0 0 0.00% 30 1.10% 0 0 0.00% 0 0 0.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-AB1 X Ameritrust Mortgage Company, LLC 7 0.31% 0 0 0.00% 0 0 0.00% 0 0 0.00% 1 0.07% 0 0 0.00% 0 0 0.00% BayRock Mortgage Corp. 14.69% 0 0 0.00% 0 0 0.00% 0 0 0.00% 7 0.69% 0 0 0.00% 0 0 0.00% Choice Capital 25 0.85% 0 0 0.00% 0 0 0.00% 0 0 0.00% 6 0.48% 0 0 0.00% 0 0 0.00% FMF Capital LLC 88 4.21% 0 0 0.00% 0 0 0.00% 0 0 0.00% 26 2.54% 1 0.01% 0 0 0.00% First Bank Mortgage 22 1.53% 0 0 0.00% 0 0 0.00% 0 0 0.00% 10 1.37% 0 0 0.00% 0 0 0.00% First Greensboro Home Equity, Inc. 27 1.43% 0 0 0.00% 0 0 0.00% 0 0 0.00% 6 0.68% 0 0 0.00% 0 0 0.00% Home Loan Corporation 6 0.32% 0 0 0.00% 0 0 0.00% 0 0 0.00% 4 0.46% 1 0.04% 0 0 0.00% MLSG, Inc. 14 1.16% 0 0 0.00% 0 0 0.00% 0 0 0.00% 6 0.83% 0 0 0.00% 0 0 0.00% Mandalay Mortgage, Inc. 34 2.57% 0 0 0.00% 0 0 0.00% 0 0 0.00% 10 1.10% 0 0 0.00% 0 0 0.00% Merchantile Mortgage 20 0.84% 0 0 0.00% 0 0 0.00% 0 0 0.00% 7 0.85% 0 0 0.00% 0 0 0.00% MortgageIT, Inc. 6 0.69% 0 0 0.00% 0 0 0.00% 0 0 0.00% 1 0.24% 0 0 0.00% 0 0 0.00% National City Mortgage Co. 92 4.24% 0 0 0.00% 0 0 0.00% 0 0 0.00% 22 2.14% 1 10 0.00% 0 0 0.00% Opteum Financial Servicers, LLC 16 0.92% 0 0 0.00% 0 0 0.00% 0 0 0.00% 4 0.43% 0 0 0.00% 0 0 0.00% Right-Away Mortgage, Inc. 29 3.08% 0 0 0.00% 0 0 0.00% 0 0 0.00% 10 1.74% 0 0 0.00% 0 0 0.00% South Star Funding LLC. 2 0.10% 0 0 0.00% 0 0 0.00% 0 0 0.00% 1 0.10% 0 0 0.00% 0 0 0.00% Speciality Underwriting & Residential Finance 29 2.50% 0 0 0.00% 0 0 0.00% 0 0 0.00% 9 1.22% 0 0 0.00% 0 0 0.00% U.S. Bank Home Mortgage 41 2.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 8 0.85% 0 0 0.00% 0 0 0.00% Wilmington Finance, Inc. 57.61% 0 0 0.00% 2 0.24% 0 0 0.00% 31.08% 2 0.24% 0 0 0.00% MERRILL LYNCH FIRST FRANKLIN MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-1 X First Franklin Financial Corporation 100.00% 2.49% 5 0.13% 0 0 0.00% 37.95% 0 0 0.00% 2.84% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-A2 X First National Bank of Arizona 19.51% 0 0 0.00% 0 0 0.00% 0 0 0.00% 5 0.44% 0 0 0.00% 0 0 0.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-BC2 X Alliance Home Mortgage 50 1.73% 0 0 0.00% 0 0 0.00% 0 0 0.00% 10 0.80% 0 0 0.00% 0 0 0.00% Altivus Financial 16 0.63% 0 0 0.00% 0 0 0.00% 0 0 0.00% 1 0.06% 0 0 0.00% 0 0 0.00% Choice Capital 16 0.61% 0 0 0.00% 0 0 0.00% 0 0 0.00% 7 0.52% 0 0 0.00% 0 0 0.00% Columbia Equities, LTD 11 0.69% 0 0 0.00% 0 0 0.00% 0 0 0.00% 2 0.44% 0 0 0.00% 0 0 0.00% Courtesy Mortgage 2 0.13% 0 0 0.00% 0 0 0.00% 0 0 0.00% 1 0.17% 0 0 0.00% 0 0 0.00% FMF Capital LLC 53 1.69% 0 0 0.00% 0 0 0.00% 0 0 0.00% 13 0.92% 1 0.12% 0 0 0.00% First Bank Mortgage 9 0.36% 0 0 0.00% 0 0 0.00% 0 0 0.00% 5 0.48% 0 0 0.00% 0 0 0.00% First Greensboro Home Equity, Inc. 44 1.77% 0 0 0.00% 0 0 0.00% 0 0 0.00% 21 2.25% 0 0 0.00% 0 0 0.00% Hyland Financial 29 0.98% 0 0 0.00% 0 0 0.00% 0 0 0.00% 7 0.62% 0 0 0.00% 0 0 0.00% MLSG, Inc. 9 0.57% 0 0 0.00% 0 0 0.00% 0 0 0.00% 6 0.85% 0 0 0.00% 0 0 0.00% Mandalay Mortgage, Inc. 16 0.90% 0 0 0.00% 0 0 0.00% 0 0 0.00% 5 0.62% 0 0 0.00% 0 0 0.00% Merchantile Mortgage 34 1.34% 0 0 0.00% 0 0 0.00% 0 0 0.00% 10 0.92% 0 0 0.00% 0 0 0.00% National City Mortgage Co. 7 0.33% 0 0 0.00% 0 0 0.00% 0 0 0.00% 4 0.40% 0 0 0.00% 0 0 0.00% Oak Street Mortgage, LLC 1 0.08% 0 0 0.00% 0 0 0.00% 0 0 0.00% 1 0.18% 0 0 0.00% 0 0 0.00% Opteum Financial Servicers, LLC 8 0.73% 0 0 0.00% 0 0 0.00% 0 0 0.00% 4 0.75% 0 0 0.00% 0 0 0.00% Right-Away Mortgage, Inc. 4 0.16% 0 0 0.00% 0 0 0.00% 0 0 0.00% 3 0.23% 0 0 0.00% 0 0 0.00% Speciality Underwriting & Residential Finance 96 4.93% 0 0 0.00% 0 0 0.00% 0 0 0.00% 29 3.62% 1 0.07% 0 0 0.00% U.S. Bank Home Mortgage 62 2.38% 0 0 0.00% 0 0 0.00% 0 0 0.00% 6 0.81% 0 0 0.00% 0 0 0.00% Wilmington Finance, Inc. 77.86% 0 0 0.00% 1 0.01% 0 0 0.00% 62.55% 8 0.51% 0 0 0.00% MERRILL LYNCH FIRST FRANKLIN MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-2 X First Franklin Financial Corporation 100.00% 4.03% 2 0.05% 0 0 0.00% 18.49% 0 0 0.00% 3.62% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED SECURITIES, SERIES 2007-MLN1 X MLN Mortgage, Inc. 100.00% 19.75% 0 0 0.00% 0 0 0.00% 19.59% 10 0.16% 0 0 0.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-A3 X First National Bank of Arizona 30.32% 0 0 0.00% 0 0 0.00% 0 0 0.00% 3 0.48% 0 0 0.00% 0 0 0.00% Pinnacle Direct Funding Corporation 82 4.74% 0 0 0.00% 0 0 0.00% 0 0 0.00% 2 0.18% 0 0 0.00% 0 0 0.00% FIRST FRANKLIN MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-FFC X First Franklin Financial Corporation 100.00% 0 0 0.00% 4 0.32% 0 0 0.00% 0 0 0.00% 1 0.02% 19.86% MERRILL LYNCH FIRST FRANKLIN MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-3 X First Franklin Financial Corporation 100.00% 90 2.12% 0 0 0.00% 0 0 0.00% 90 2.12% 0 0 0.00% 0 0 0.00% MERRILL LYNCH FIRST FRANKLIN MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-4 X First Franklin Financial Corporation 100.00% 2.89% 0 0 0.00% 0 0 0.00% 2.89% 0 0 0.00% 0 0 0.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-OAR49(a) X GMAC Mortgage, LLC 63.96% 0 0 0.00% 0 0 0.00% 0 0 0.00% 6 1.33% 0 0 0.00% 0 0 0.00% Residential mortgages – Non-Prime Subtotal* 85 0 Residential mortgages – Non-Prime Subtotal* 0 Issuing Entities with No Demands for Repurchase or Replacement10(a) Residential mortgages – Non-Prime MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 1994-G 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 1999-H1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2002-AFC1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2002-NC1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2002-HE1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2003-WMC1 X 100.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2003-BC1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2003-WMC2 X 100.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2003-BC2 X 100.00% C-BASS MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2003-CB3 X 100.00% TERWIN MORTGAGE TRUST ASSET-BACKED CERTIFICATES, SERIES TMTS 2002-2HE X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2003-WMC3 X 100.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2003-BC3 X 100.00% TERWIN MORTGAGE TRUST ASSET-BACKED CERTIFICATES, SERIES TMTS 2003-4HE X 100.00% TERWIN MORTGAGE TRUST ASSET-BACKED CERTIFICATES, SERIES TMTS 2003-5SL X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2003-HE1 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2003-OPT1 X 100.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2003-BC4 X 100.00% TERWIN MORTGAGE TRUST ASSET-BACKED CERTIFICATES, SERIES TMTS 2003-8HE X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-WMC1 X 100.00% FIRST FRANKLIN MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-FF1 X 100.00% C-BASS MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-CB2 X 100.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-BC1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-WMC2 X 100.00% TERWIN MORTGAGE TRUST ASSET-BACKED CERTIFICATES, SERIES TMTS 2004-3HE X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-WMC3 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-WMC4 X 100.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-BC2 X 100.00% TERWIN MORTGAGE TRUST ASSET-BACKED CERTIFICATES, SERIES TMTS 2004-5HE X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-SL1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-HE1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-FM1 X 100.00% C-BASS MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-CB6 X 100.00% TERWIN MORTGAGE TRUST ASSET-BACKED CERTIFICATES, SERIES TMTS 2004-11HE X 100.00% FIELDSTONE MORTGAGE INVESTMENT TRUST, SERIES 2004-4 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-OPT1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-HE2 X 100.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-AA1 X 100.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-BC3 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-SL2 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-WMC5 X 100.00% OWNIT MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-1 X 100.00% FIRST FRANKLIN MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-FFC X 100.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-BC4 X 100.00% TERWIN MORTGAGE TRUST ASSET-BACKED CERTIFICATES, SERIES TMTS 2004-22SL X 100.00% C-BASS MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-CB8 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-WMC1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-NC1 X 100.00% OWNIT MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-1 X 100.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-BC1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-SL1 X 100.00% OWNIT MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-2 X 100.00% TERWIN MORTGAGE TRUST ASSET-BACKED CERTIFICATES, SERIES TMTS 2005-6HE X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-HE1 X 100.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-AB1 X 100.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-BC2 X 100.00% FIRST FRANKLIN MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-FF6 X 100.00% FIRST FRANKLIN MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-FFH1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-WMC2 X 100.00% C-BASS MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-CB3 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-SL2 X 100.00% OWNIT MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-3 X 100.00% TERWIN MORTGAGE TRUST ASSET-BACKED CERTIFICATES, SERIES TMTS 2005-10HE X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-NCA X 100.00% TERWIN MORTGAGE TRUST ASSET-BACKED CERTIFICATES, SERIES TMTS 2005-12AL X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-FM1 X 100.00% TERWIN MORTGAGE TRUST ASSET-BACKED CERTIFICATES, SERIES TMTS 2005-14HE X 100.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-AB2 X 100.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-BC311(a) X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-AR1 X 100.00% C-BASS MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-CB6 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-SD1 X 100.00% TERWIN MORTGAGE TRUST ASSET-BACKED CERTIFICATES, SERIES TMTS 2005-16HE X 100.00% OWNIT MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-4 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-SL3 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-NCB X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-HE2 X 100.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-BC4 X 100.00% FIRST FRANKLIN MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-FF12 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-HE3 X 100.00% OWNIT MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-5 X 100.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-AB3 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-SL1 X 100.00% OWNIT MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-HE1 X 100.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-BC1 X 100.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-AB1 X 100.00% OWNIT MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-2 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-RM1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-WMC2 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-A1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-HE2 X 100.00% OWNIT MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-3 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-AR1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-A2 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-AF3 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-RM2 X 100.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-AB2 X 100.00% C-BASS MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-CB4 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-HE3 X 100.00% OWNIT MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-4 X 100.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-BC3 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-AHL1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-RM3 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-FM1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-HE4 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-AF4 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-SL2 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-SD1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-OPT1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-HE5 X 100.00% OWNIT MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-6 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-AF1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-MLN1 X 100.00% C-BASS MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-CB8 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-AF2 X 100.00% OWNIT MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-7 X 100.00% SPECIALTY UNDERWRITING AND RESIDENTIAL FINANCE TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-BC5 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-FF1 X 100.00% FIRST FRANKLIN MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-FF18 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-HE6 X 100.00% FIRST FRANKLIN MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-FFA X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-OAR1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-F1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-OAR2 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-HE2 X 100.00% C-BASS MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-CB4 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED SECURITIES, SERIES 2007-SL1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-AF1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED SECURITIES, SERIES 2007-HE3 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED SECURITIES, SERIES 2007-SD1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-OAR311a) X 100.00% MERRILL LYNCH FIRST FRANKLIN MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-A X 100.00% MERRILL LYNCH FIRST FRANKLIN MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-H1 X 100.00% MERRILL LYNCH FIRST FRANKLIN MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-5 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-OAR5 X 100.00% MERRILL LYNCH FIRST FRANKLIN MORTGAGE LOAN TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-6 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED SECURITIES, SERIES 20010-NP1A 100.00% Residential mortgages – Other/Combined MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 1988-W MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-W1 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-WL2 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-WL3 100.00% Residential mortgages – Prime MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2002-A3 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2003-A1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2003-A X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2003-B X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2003-A2 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2003-A3 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2003-C X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2003-D X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2003-A4 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2003-E X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2003-F X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2003-A5 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2003-A6 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2003-G X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2003-H X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-A1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2004-A X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2004-B X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2004-C X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2004-HB1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2004-D X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-A2 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-A3 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2004-E X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2004-A4 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2004-1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2004-F X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2004-G X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-A1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-A X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-A2 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-A3 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-B X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-A4 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-A5 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-A6 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-2 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-A7 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-3 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-A8 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-A10 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2005-A9 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-2 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2006-F1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-3 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES MLCC 2007-1 X 100.00% MERRILL LYNCH MORTGAGE BACKED SECURITIES TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-1 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES MLCC 2007-2 X 100.00% MERRILL LYNCH MORTGAGE BACKED SECURITIES TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-2 X 100.00% MERRILL LYNCH MORTGAGE BACKED SECURITIES TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-3 X 100.00% MERRILL LYNCH MORTGAGE INVESTORS TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES MLCC 2007-3 X 100.00% Name of Issuing Entity Check if Registered Name of Originator1(b) Total Assets in ABS by Originator Assets That Were Subject of Demand2(b) Assets That Were Repurchased or Replaced3(b) Assets Pending Repurchase or Replacement (within cure period) Demand in Dispute4(b) Demand Withdrawn5(b) Demand Rejected6(b) (#) (%) (#) (%) (#) (%) (#) (%) (#) (%) (#) (%) (#) (%) Commercial mortgages Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 2004-BPC1 X Merrill Lynch Mortgage Lending, Inc. 31 37.56% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 1 9.97% 0 0 0.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 2004-BPC1 X Bank of America, N.A. 21 28.36% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 2004-BPC1 X PNC Bank, National Association 34 19.54% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 2004-BPC1 X IXIS Real Estate Capital Inc. 8 14.54% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% Merrill Lynch Floating Trust Pass-Through Certificates, Series 2006-1 Bear Stearns Commercial Mortgage, Inc. 1 66.33% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% Merrill Lynch Floating Trust Pass-Through Certificates, Series 2006-1 Merrill Lynch Mortgage Lending, Inc. 8 33.67% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% Merrill Lynch Floating Trust Pass-Through Certificates, Series 2006-1 Merrill Lynch Mortgage Lending, Inc. (50%), Bear Stearns Commercial Mortgage, Inc. (26.5%), Morgan Stanley Mortgage Capital, Inc. (14.7%), Royal Bank of Canada (8.8%) (asset co-originated) 1 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% Merrill Lynch Floating Trust Pass-Through Certificates, Series 2006-1 Bear Stearns Commercial Mortgage, Inc. (75%), Lehman Brothers Bank, FSB (25%) (asset co-originated) 1 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 1 0 0.00% 0 0 0.00% Merrill Lynch Floating Trust Pass-Through Certificates, Series 2006-1 Wells Fargo Bank, N.A. 1 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% Merrill Lynch Floating Trust Pass-Through Certificates, Series 2006-1 Bank of America, N.A. (as successor by merger to LaSalle Bank National Association) 1 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% Merrill Lynch Floating Trust Pass-Through Certificates, Series 2006-1 Countrywide Commercial Real Estate Finance, Inc. 2 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% Merrill Lynch Floating Trust Pass-Through Certificates, Series 2006-1 Merrill Lynch Mortgage Lending, Inc. (42.5%), Bear Stearns Commercial Mortgage, Inc. (22.5%), Morgan Stanley Mortgage Capital, Inc. (12.5%), Royal Bank of Canada (7.5%), German American Capital Corporation (15.0%) (asset co-originated) 1 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% 0 0 0.00% Commercial mortgages Subtotal* 0 0 0 0 2 0 Commercial mortgages Subtotal* 0 0 0 0 0 Issuing Entities with No Demands for Repurchase or Replacement7(b) Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 1996-C1 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 1996-WFPB 1 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 1996-WFPD 1 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 1996-C2 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 1997-C1 X 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 1997-C2 X 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 1998-C2 X 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 1998-C1 X 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 1998-C3 X 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 1998-CAN1 32 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 1999-C1 X 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 2001-HRPA 1 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 2002-MW1 X 100.00% Merrill Lynch Mortgage Trust Series 2002-FED 1 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 2003-KEY1 X 80 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 2004-MKB1 X 72 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 2004-KEY2 X 100.00% Mezz Cap Commercial Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2004-C2 81 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 2005-MKB2 X 86 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 2005-GN1 X 1 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 2005-MCP1 X 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 2005-CIP1 X 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 2005-CKI1 X 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 2005-LC1 X 100.00% ML-CFC Commercial Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2006-1 X 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 2006-C1 X 100.00% ML-CFC Commercial Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2006-2 X 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 2006-C2 X 100.00% ML-CFC Commercial Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2006-3 X 100.00% ML-CFC Commercial Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2006-4 X 100.00% ML-CFC Commercial Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2006-4 100.00% ML-CFC Commercial Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2007-5 X 100.00% ML-CFC Commercial Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2007-6 X 100.00% ML-CFC Commercial Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2007-7 X 100.00% ML-CFC Commercial Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2007-8 X 100.00% ML-CFC Commercial Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2007-9 X 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 2007-C1 X 100.00% Mezz Cap Commercial Mortgage Trust Commercial Mortgage Pass-Through Certificates, Series 2007-C5 86 100.00% Merrill Lynch Floating Trust Pass-Through Certificates, Series 2008-LAQA 1 100.00% Merrill Lynch Mortgage Investors, Inc. Commercial Mortgage Pass-Through Certificates, Series 2008-C1 X 92 100.00% Total* 85 0 Total* 0 MERRILL LYNCH MORTGAGE INVESTORS, INC. Endnotes for Forms ABS-15G Repurchase Demand Activity Reporting Table Residential Mortgages 1(a) The originator is the party identified by the securitizer using the same methodology as the securitizer used to identify the originator of assets for purposes of complying with Item 1110 of Regulation AB (Subpart 229.1100 – Asset-Backed Securities (Regulation AB), 17 C.F.R. §§229.1100-229.1123) in connection with registered offerings of asset-backed securities in the same asset class. Data regarding originators for assets that were not subject to demands to repurchase or replace has been omitted because it could not be obtained by the securitizer without unreasonable effort or expense due to the number of transactions, the number of originators and the length of time the securitizer has been engaged in transactions. 2(a) Reflects assets subject to demands to repurchase or replace that were received during the reporting period covered by this Form ABS-15G.Activity with respect to demands received during and prior to the reporting period covered by this Form ABS-15G is reflected elsewhere in this table.If an asset changed status during the reporting period covered by this Form ABS 15G, information regarding the asset will appear in this column and the other applicable column in this Form ABS 15G. In connection with the preparation of this filing, we undertook the following steps to gather the information required by this Form ABS-15G and Rule 15Ga-1: (i) identifying all asset-backed securities transactionsin which we acted as a securitizer that were not the subject of a filing on Form ABS-15G by an affiliated securitizer, (ii) performing a diligent search of our records and the records of affiliates that acted as securitizers in our transactions for all relevant information, (iii) reviewing appropriate documentation from all relevant transactions to determine the parties responsible for enforcing representations and warranties, and any other parties to the transaction that might reasonably be expected to have received repurchase requests(“Demand Entities”), and (iv) making written request of each Demand Entity to provide any information in its possession regarding requests or demands to repurchase any loans for a breach of a representation or warranty with respect to any relevant transaction that was not previously provided to us.We followed up written requests made of Demand Entities as we deemed appropriate.In addition, we requested information from trustees and other Demand Entities as to investor demands that occurred prior to July 22, 2010.It is possible that this disclosure does not contain information about all investor demands upon those parties made prior to July 22, 2010. 3(a) Reflects assets that were repurchased or replaced during the reporting period covered by this Form ABS-15G. The demand for repurchase or replacement relating to any asset reported in this column may have been received prior to the reporting period covered by this Form ABS-15G. 4(a) Reflects assets for which the representing party has agreed to repurchase or replace the asset but repurchase proceeds and/or replacement assets were not yet received by the trustee or the master servicer, as applicable, as of the end of the reporting period covered by this Form ABS-15G. The demand for repurchase or replacement relating to any asset reported in this column may have been received prior to the reporting period covered by this Form ABS-15G. 5(a) Includes assets for which any of the following situations apply as of the end of the reporting period: (a) A related demand to repurchase or replace such asset was received by the representing party but not yet responded to by the end of the reporting period covered by this Form ABS-15G; (b) The representing party has responded to one or more related demands to repurchase or replace such asset by refuting the allegations supporting the most recent such demand and rejecting the repurchase demandbut the party demanding repurchase or replacement of such asset has responded to such rejection and continues to assert the merits of its demand; or (c)The representing party and the party demanding repurchase or replacement of such asset acknowledge that the ongoing dispute over the merits of such demand may not be readily resolved. The demand for repurchase or replacement relating to any asset reported in this column may have been received prior to the reporting period covered by this Form ABS-15G. 6(a) Includes assets for which any of the following situations apply as of the end of the reporting period: (a)The party demanding the repurchase or replacement of such asset has agreed to rescind its demand; (b)The party demanding the repurchase or replacement of such asset has not responded to the most recent rejection of the related repurchase demand by the representing party in over 180 days; or (c)Events unrelated to the repurchase or replacement of such asset, such as repayment of the asset by the related obligor, have negated the need for further consideration of the request to repurchase or replace such asset. The demand for repurchase or replacement relating to any asset reported in this column may have been received prior to the reporting period covered by this Form ABS-15G. 7(a) Reflects assets for which the representing party has responded to one or more related demands to repurchase or replace such asset by refuting the allegations supporting such demand and rejecting the repurchase demand(s) and the party demanding repurchase or replacement of such asset has not responded to the most recent such rejection as of the end of the reporting period covered by this Form ABS-15G. The demand for repurchase or replacement relating to any asset reported in this column may have been received prior to the reporting period covered by this Form ABS-15G. 8(a)An outstanding principal balance shown in this column is calculated (a) for any asset that has not been liquidated, as the remaining outstanding principal balance of the asset at the earlier of the date on which it was repurchased or replaced, if applicable, and the end of the reporting period covered by this Form ABS-15G, or (b) for any liquidated asset, as the remaining outstanding principal balance of the asset at liquidation following application of all borrower payments, but not including any insurance payments or liquidation proceeds applied to principal.This same principal balance is used in the calculating the numerator in the corresponding “% of principal balance” column.However, the denominator used to calculate the corresponding “% of principal balance” column is derived from the outstanding principal balances reported to the trustee or other calculation agent for the trust reporting period with the same ending date as the end of the reporting period covered by this Form ABS-15G, which amounts reflect any insurance payments or liquidation proceeds received on liquidated assets and applied to principal. 9(a) A Demand Entity has reported to the securitizer that it received “alleged demands” to repurchase or replace fourassets from this issuing entity during the period covered by this report that are not reflected in the table above because the Demand Entity did not provide sufficient information to enable the securitizer to identify the specific assets subject to those alleged demands. 10(a) Data voluntarily provided for trusts with no repurchase demands includes transaction name, CIK number, if a registered transaction, number of assets and principal balance of assets as of the closing date. 11(a) A Demand Entity has reported to the securitizer that it received an “alleged demand” to repurchase or replace anasset from this issuing entity during the period covered by this reportthat is not reflected in the table above because the Demand Entity did not provide sufficient information to enable the securitizer to identify the specific asset subject to that alleged demand. *(Sub)totals for # of assets and principal balance of assets are shown in separate rows due to technical formatting limitations.The first consecutive (sub)total row presents the (sub)total for the # of assets and the second such row presents the (sub)total for the principal balance of such assets. Commercial Mortgages 1(b)The originator is the party identified by the securitizer using the same methodology as the securitizer would use to identify the originator of assets for purposes of complying with Item 1110 of Regulation AB (Subpart 229.1100 – Asset-Backed Securities (Regulation AB), 17 C.F.R. §§229.1100-229.1123) in connection with registered offerings of asset-backed securities in the same asset class. 2(b)Reflects assets subject to demands to repurchase or replace that were received during the reporting period covered by this Form ABS-15G.Activity with respect to demands received during and, if applicable, prior to the reporting period covered by this Form ABS-15G is reflected elsewhere in this table.If an asset changed status during the reporting period covered by this Form ABS 15G, information regarding the asset will appear in this column and the other applicable column in this Form ABS 15G. In connection with the preparation of this filing, we undertook the following steps to gather the information required by this Form ABS-15G and Rule 15Ga-1: (i) identifying all asset-backed securities transactions in which we acted as a securitizer that were not the subject of a filing on Form ABS-15G by an affiliated securitizer, (ii) performing a diligent search of our records and the records of affiliates that acted as securitizers in our transactions for all relevant information, (iii) reviewing appropriate documentation from all relevant transactions to determine the parties responsible for enforcing representations and warranties, and any other parties to the transaction who might reasonably be expected to have received repurchase requests (such parties, “Demand Entities”), (iv) making written request of each Demand Entity to provide any information in its possession regarding requests or demands to repurchase any loans for a breach of a representation or warranty with respect to any relevant transaction that was not previously provided to us.We followed up written requests made of Demand Entities as we deemed appropriate.In addition, we requested information from trustees and other Demand Entities as to investor demands that occurred prior to July 22, 2010. It is possible that this disclosure does not contain information about all investor demands upon those parties made prior to July 22, 2010. 3(b)Reflects assets that were repurchased or replaced during the reporting period covered by this Form ABS-15G. If applicable, the demand for repurchase or replacement relating to any asset reported in this column may have been received prior to the reporting period covered by this Form ABS-15G. 4(b)Includes assets for which any of the following situations apply as of the end of the reporting period: (a) A related demand to repurchase or replace such asset was received by the representing party but not yet responded to by the end of the reporting period covered by this Form ABS-15G; (b) The representing party has responded to one or more related demands to repurchase or replace such asset by refuting the allegations supporting the most recent such demand and rejecting the repurchase demandbut the party demanding repurchase or replacement of such asset has responded to such rejection and continues to assert the merits of its demand; or (c) The representing party and the party demanding repurchase or replacement of such asset acknowledge that the ongoing dispute over the merits of such demand may not be readily resolved. If applicable, the demand for repurchase or replacement relating to any asset reported in this column may have been received prior to the reporting period covered by this Form ABS-15G. 5(b)Includes assets for which the party demanding the repurchase or replacement of such asset has agreed to rescind its demand. If applicable, the demand for repurchase or replacement relating to any asset reported in this column may have been received prior to the reporting period covered by this Form ABS-15G. 6(b)Reflects assets for which the representing party has responded to one or more related demands to repurchase or replace such asset by refuting the allegations supporting such demand and rejecting the repurchase demand(s) and the party demanding repurchase or replacement of such asset has not responded to the most recent such rejection as of the end of the reporting period covered by this Form ABS-15G. 7(b)Data voluntarily provided for trusts with no repurchase demands includes transaction name, CIK number, if a registered transaction, number of assets and principal balance of assets as of the closing date. *(Sub)totals for # of assets and principal balance of assets are shown in separate rows due to technical formatting limitations. The first consecutive (sub)total row presents the (sub)total for the # of assets and the second such row presents the (sub)total for the principal balance of such assets.
